 



Exhibit 10.13
CVR ENERGY, INC.
2007 LONG TERM INCENTIVE PLAN
(Effective October 16, 2007)
     1. Purpose.
          The purpose of the Plan is to strengthen CVR Energy, Inc., a Delaware
corporation (the “Company”), by providing an incentive to its and its
Subsidiaries’ (as defined herein) employees, officers, consultants and
directors, thereby encouraging them to devote their abilities and industry to
the success of the Company’s business enterprise. It is intended that this
purpose be achieved by extending to employees (including future employees who
have received a formal written offer of employment), officers, consultants and
directors of the Company and its Subsidiaries an added incentive for high levels
of performance and unusual efforts through the grant of Restricted Stock,
Restricted Stock Units, Options, Stock Appreciation Rights, Dividend Equivalent
Rights, Performance Awards, and Share Awards (as each term is herein defined).
     2. Definitions.
          For purposes of the Plan:
          2.1 “Agreement” means a written or electronic agreement between the
Company and a Participant evidencing the grant of an Option or Award and setting
forth the terms and conditions thereof.
          2.2 “Award” means a grant of Restricted Stock, a Restricted Stock
Unit, a Stock Appreciation Right, a Performance Award, a Dividend Equivalent
Right, a Share Award or any or all of them.
          2.3 “Beneficiary” means an individual designated as a Beneficiary
pursuant to Section 19.4.
          2.4 “Board” means the Board of Directors of the Company.
          2.5 “Cause” means, with respect to the termination of a Participant’s
employment or services by the Company or any Subsidiary of the Company that
employs such individual or to which the Participant performs services (or by the
Company on behalf of any such Subsidiary), such Participant’s (i) refusal or
neglect to perform substantially his or her employment-related duties or
services, (ii) personal dishonesty, incompetence, willful misconduct or breach
of fiduciary duty, (iii) indictment for, conviction of or entering a plea of

 



--------------------------------------------------------------------------------



 



guilty or nolo contendere to a crime constituting a felony or his or her willful
violation of any applicable law (other than a traffic violation or other offense
or violation outside of the course of employment or services to the Company or
its Subsidiaries which in no way adversely affects the Company and its
Subsidiaries or its reputation or the ability of the Participant to perform his
or her employment-related duties or services or to represent the Company or any
Subsidiary of the Company that employs such Participant or to which the
Participant performs services), (iv) failure to reasonably cooperate, following
a request to do so by the Company, in any internal or governmental investigation
of the Company or any of its Subsidiaries or (v) material breach of any written
covenant or agreement with the Company or any of its Subsidiaries not to
disclose any information pertaining to the Company or such Subsidiary or not to
compete or interfere with the Company or such Subsidiary; provided that, in the
case of any Participant who, as of the date of determination, is party to an
effective services, severance or employment agreement with the Company or any
Subsidiary, “Cause” shall have the meaning, if any, specified in such agreement.
          2.6 “Change in Capitalization” means any increase or reduction in the
number of Shares, any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or any exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants, rights or debentures, stock dividend,
stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.
          2.7 “Change in Control” means the occurrence of any of the following:
               (a) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term “person” is used for purposes of Section 13(d) or 14(d) of the Exchange
Act), immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than fifty
percent (50%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or
(B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company (for purposes of this definition, a “Related Entity”), (ii) the
Company, any Principal Stockholder or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
               (b) The consummation of:

-2-



--------------------------------------------------------------------------------



 



                    (i) A merger, consolidation or reorganization (x) with or
into the Company or (y) in which securities of the Company are issued (a
“Merger”), unless such Merger is a “Non-Control Transaction.” A “Non-Control
Transaction” shall mean a Merger in which:
                         (A) the shareholders of the Company immediately before
such Merger own directly or indirectly immediately following such Merger at
least a majority of the combined voting power of the outstanding voting
securities of (1) the corporation resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities by the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another Person (a “Parent
Corporation”) or (2) if there is one or more than one Parent Corporation, the
ultimate Parent Corporation;
                         (B) the individuals who were members of the Board
immediately prior to the execution of the agreement providing for such Merger
constitute at least a majority of the members of the board of directors of
(1) the Surviving Corporation, if there is no Parent Corporation, or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and
                         (C) no Person other than (1) the Company or another
corporation that is a party to the agreement of Merger, (2) any Related Entity,
(3) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to the Merger, was maintained by the Company or any Related
Entity, or (4) any Person who, immediately prior to the Merger, had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Shares or
Voting Securities, has Beneficial Ownership, directly or indirectly, of fifty
percent (50%) or more of the combined voting power of the outstanding voting
securities or common stock of (x) the Surviving Corporation, if there is no
Parent Corporation, or (y) if there is one or more than one Parent Corporation,
the ultimate Parent Corporation.
               (ii) A complete liquidation or dissolution of the Company; or
               (iii) The sale or other disposition of all or substantially all
of the assets of the Company and its Subsidiaries taken as a whole to any Person
(other than (x) a transfer to a Related Entity or (y) the distribution to the
Company’s shareholders of the stock of a Related Entity or any other assets).
          Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial

-3-



--------------------------------------------------------------------------------



 



Ownership increases the percentage of the then outstanding Shares or Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.
          2.8 “Code” means the Internal Revenue Code of 1986, as amended.
          2.9 “Committee” means the Committee which administers the Plan as
provided in Section 3.
          2.10 “Company” means CVR Energy, Inc., a Delaware corporation.
          2.11 “Director” means a member of the Board.
          2.12 “Division” means any of the operating units or divisions of the
Company designated as a Division by the Committee.
          2.13 “Dividend Equivalent Right” means a right to receive cash or
Shares based on the value of dividends that are paid with respect to Shares.
          2.14 “Effective Date” means the date of approval of the Plan by the
Company’s shareholders’ pursuant to Section 19.5.
          2.15 “Eligible Individual” means any of the following individuals:
(a) any Director, officer or employee of the Company or a Subsidiary, (b) any
individual to whom the Company or a Subsidiary has extended a formal, written
offer of employment, and (c) any consultant or advisor of the Company or a
Subsidiary.
          2.16 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          2.17 “Fair Market Value” on any date means:
               (a) if the Shares are listed for trading on the New York Stock
Exchange, the closing price at the close of the primary trading session of the
Shares on such date on the New York Stock Exchange, or if there has been no such
closing price of the Shares on such date, on the next preceding date on which
there was such a closing price;
               (b) if the Shares are not listed for trading on the New York
Stock Exchange, but are listed on another national securities exchange, the
closing price at the close of the primary trading session of the Shares on such
date on such exchange, or if there has been no such closing price of the Shares
on such date, on the next preceding date on which there was such a closing
price;

-4-



--------------------------------------------------------------------------------



 



               (c ) if the Shares are not listed on the New York Stock Exchange
or on another national securities exchange, the last sale price at the end of
normal market hours of the Shares on such date as quoted on the National
Association of Securities Dealers Automated Quotation System (“NASDAQ”) or, if
no such price shall have been quoted for such date, on the next preceding date
for which such price was so quoted; or
               (d) if the Shares are not listed for trading on a national
securities exchange or are not authorized for quotation on NASDAQ, the fair
market value of the Shares as determined in good faith by the Committee, and in
the case of Incentive Stock Options, in accordance with Section 422 of the Code.
          2.18 “Full Value Award” means a grant of Restricted Stock, a
Restricted Stock Unit, a Performance Award, a Share Award or any or all of them.
          2.19 “Incentive Stock Option” means an Option satisfying the
requirements of Section 422 of the Code and designated by the Committee as an
Incentive Stock Option.
          2.20 “Initial Public Offering” means the consummation of the first
public offering of Shares pursuant to a registration statement (other than a
Form S-8 or successor forms) filed with, and declared effective by, the
Securities and Exchange Commission.
          2.21 “Nonemployee Director” means a Director who is a “nonemployee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.
          2.22 “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.
          2.23 “Option” means a Nonqualified Stock Option and/or an Incentive
Stock Option.
          2.24 “Outside Director” means a Director who is an “outside director”
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.
          2.25 “Parent” means any corporation which is a “parent corporation”
(within the meaning of Section 424(e) of the Code) with respect to the Company.
          2.26 “Participant” means a person to whom an Award or Option has been
granted under the Plan.
          2.27 “Performance Awards” means Performance Share Units, Performance
Units, Performance-Based Restricted Stock or any or all of them.

-5-



--------------------------------------------------------------------------------



 



          2.28 “Performance-Based Compensation” means any Option or Award that
is intended to constitute “performance based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.
          2.29 “Performance-Based Restricted Stock” means Shares issued or
transferred to an Eligible Individual under Section 9.2.
          2.30 “Performance Cycle” means the time period specified by the
Committee at the time Performance Awards are granted during which the
performance of the Company, a Subsidiary or a Division will be measured.
          2.31 “Performance Objectives” means the objectives set forth in
Section 9.3 for the purpose of determining the degree of payout and/or vesting
of Performance Awards.
          2.32 “Performance Share Units” means Performance Share Units granted
to an Eligible Individual under Section 9.1.
          2.33 “Performance Units” means Performance Units granted to an
Eligible Individual under Section 9.1.
          2.34 “Plan” means this 2007 CVR Energy, Inc. Long Term Incentive Plan,
as amended from time to time.
          2.35 “Principal Stockholder” means each of Kelso Investment Associates
VII, L.P., a Delaware limited partnership, KEP VI, LLC, a Delaware limited
liability company, GS Capital Partners V Fund, L.P., a Delaware limited
partnership, GS Capital Partners V Offshore Fund, L.P., a Cayman Islands
exempted limited partnership, GS Capital Partners V Institutional, L.P., a
Delaware limited partnership and GS Capital Partners V GmbH & Co. KG, a German
limited partnership.
          2.36 “Restricted Stock” means Shares issued or transferred to an
Eligible Individual pursuant to Section 8.
          2.37 “Restricted Stock Units” means rights granted to an Eligible
Individual under Section 8 representing a number of hypothetical Shares.
          2.38 “Share Award” means an Award of Shares granted pursuant to
Section 10.
          2.39 “Shares” means the common stock, par value $.01 per share, of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.

-6-



--------------------------------------------------------------------------------



 



          2.40 “Stock Appreciation Right” means a right to receive all or some
portion of the increase, if any, in the value of the Shares as provided in
Section 6 hereof.
          2.41 “Subsidiary” means (a) except as provided in subsection
(b) below, any corporation which is a subsidiary corporation within the meaning
of Section 424(f) of the Code with respect to the Company, and (b) in relation
to the eligibility to receive Options or Awards other than Incentive Stock
Options and continued employment for purposes of Options and Awards (unless the
Committee determines otherwise), any entity, whether or not incorporated, in
which the Company directly or indirectly owns at least 50% or more of the
outstanding equity or other ownership interests.
          2.42 “Ten-Percent Shareholder” means an Eligible Individual who, at
the time an Incentive Stock Option is to be granted to him or her, owns (within
the meaning of Section 422(b)(6) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, a Parent or a Subsidiary.
          2.43 “Termination Date” means the date that is ten (10) years after
the Effective Date, unless the Plan is earlier terminated by the Board pursuant
to Section 15 hereof.
          2.44 “Transition Period” means the period beginning with an Initial
Public Offering and ending as of the earlier of (i) the date of the first annual
meeting of shareholders of the Company at which directors are to be elected that
occurs after the close of the third calendar year following the calendar year in
which the Initial Public Offering occurs and (ii) the expiration of the
“reliance period” under Treasury Regulation Section 1.162-27(f)(2).
     3. Administration.
          3.1 Committees; Procedure. The Plan shall be administered by a
Committee which, until the Board appoints a different Committee, shall be the
Compensation Committee of the Board. The Committee may adopt such rules,
regulations and guidelines as it deems are necessary or appropriate for the
administration of the Plan. The Committee shall consist of at least two
(2) Directors and may consist of the entire Board; provided, however, that from
and after the date of an Initial Public Offering (a) if the Committee consists
of less than the entire Board, then, with respect to any Option or Award granted
to an Eligible Individual who is subject to Section 16 of the Exchange Act, the
Committee shall consist of at least two Directors, each of whom shall be a
Non-Employee Director, and (b) to the extent necessary for any Option or Award
intended to qualify as Performance-Based Compensation to so qualify, the
Committee shall consist of at least two Directors, each of whom shall be an
Outside Director. For purposes of the preceding sentence, if one or more members
of the Committee is not a Nonemployee Director and an Outside Director but
recuses himself or herself or abstains from voting with respect to a particular
action taken by the Committee, then the Committee, with respect to that

-7-



--------------------------------------------------------------------------------



 



action, shall be deemed to consist only of the members of the Committee who have
not recused themselves or abstained from voting.
          3.2 Board Reservation and Delegation. Except to the extent necessary
for any Award or Option intended to qualify as Performance-Based Compensation to
so qualify, the Board may, in its discretion, reserve to itself or exercise any
or all of the authority and responsibility of the Committee hereunder and may
consist of one or more Directors who may, but need not be officers or employees
of the Company. To the extent the Board has reserved to itself, or exercised the
authority and responsibility of the Committee, all references to the Committee
in the Plan shall be to the Board.
          3.3 Committee Powers. Subject to the express terms and conditions set
forth herein, the Committee shall have the power from time to time to:
               (a) select those Eligible Individuals to whom Options shall be
granted under the Plan and the number of such Options to be granted and
prescribe the terms and conditions (which need not be identical) of each such
Option, including the exercise price per Share, the vesting schedule and the
duration of each Option, and make any amendment or modification to any Option
Agreement consistent with the terms of the Plan;
               (b) select those Eligible Individuals to whom Awards shall be
granted under the Plan and determine the number of Shares or amount of cash in
respect of which each Award is granted, the terms and conditions (which need not
be identical) of each such Award, and make any amendment or modification to any
Agreement consistent with the terms of the Plan;
               (c) construe and interpret the Plan and the Options and Awards
granted hereunder and establish, amend and revoke rules and regulations for the
administration of the Plan, including, but not limited to, correcting any defect
or supplying any omission, or reconciling any inconsistency in the Plan or in
any Agreement, in the manner and to the extent it shall deem necessary or
advisable, including so that the Plan and the operation of the Plan comply with
Rule 16b-3 under the Exchange Act, the Code to the extent applicable and other
applicable law, and otherwise to make the Plan fully effective;
               (d) determine the duration and purposes for leaves of absence
which may be granted to a Participant on an individual basis without
constituting a termination of employment or service for purposes of the Plan;
               (e) cancel, with the consent of the Participant, outstanding
Awards and Options;
               (f) exercise its discretion with respect to the powers and rights
granted to it as set forth in the Plan; and

-8-



--------------------------------------------------------------------------------



 



               (g) generally, exercise such powers and perform such acts as are
deemed necessary or advisable to promote the best interests of the Company with
respect to the Plan.
          All decisions and determinations by the Committee in the exercise of
the above powers shall be final, binding and conclusive upon the Company, its
Subsidiaries, the Participants and all other persons having any interest
therein.
          3.4 Notwithstanding anything herein to the contrary, with respect to
Participants working outside the United States, the Committee may determine the
terms and conditions of Options and Awards and make such adjustments to the
terms thereof as are necessary or advisable to fulfill the purposes of the Plan
taking into account matters of local law or practice, including tax and
securities laws of jurisdictions outside the United States.
          3.5 Indemnification. No member of the Committee shall be liable for
any action, failure to act, determination or interpretation made in good faith
with respect to the Plan or any transaction hereunder. The Company hereby agrees
to indemnify each member of the Committee for all costs and expenses and, to the
extent permitted by applicable law, any liability incurred in connection with
defending against, responding to, negotiating for the settlement of or otherwise
dealing with any claim, cause of action or dispute of any kind arising in
connection with any actions in administering the Plan or in authorizing or
denying authorization to any transaction hereunder.
          3.6 No Repricing of Options or Stock Appreciation Rights. The
Committee shall have no authority to make any adjustment (other than in
connection with a stock dividend, recapitalization or other transaction where an
adjustment is permitted or required under the terms of the Plan) or amendment,
and no such adjustment or amendment shall be made, that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants, or other means, unless the Company’s shareholders shall
have approved such adjustment or amendment.
     4. Stock Subject to the Plan; Grant Limitations.
          4.1 Aggregate Number of Shares Authorized for Issuance. Subject to any
adjustment as provided in the Plan, the Shares to be issued under the Plan may
be, in whole or in part, authorized but unissued Shares or issued Shares which
shall have been reacquired by the Company and held by it as treasury shares. The
aggregate number of Shares that may be made the subject of Awards or Options
granted under the Plan shall not exceed 7,500,000, no more than 1,000,000 of
which may be granted as Incentive Stock Options.
          4.2 Individual Limit. The aggregate number of Shares that may be the
subject of Options, Stock Appreciation Rights, Performance-Based Restricted
Stock and Performance

-9-



--------------------------------------------------------------------------------



 



Share Units granted to an Eligible Individual in any three calendar year period
may not exceed 6,000,000. The maximum dollar amount of cash or the Fair Market
Value of Shares that any individual may receive in any calendar year in respect
of Performance Units may not exceed $3,000,000.
          4.3 Calculating Shares Available.
               (a) Upon the granting of an Award or an Option, the number of
Shares available under this Section 4 for the granting of further Awards and
Options shall be reduced as follows:
                    (i) In connection with the granting of an Option, Stock
Appreciation Right (other than a Stock Appreciation Right Related to an Option),
Restricted Stock Unit, Share Award or Award of Restricted Stock,
Performance-Based Restricted Stock or Performance Share Units, the number of
Shares available under this Section 4 for the granting of further Options and
Awards shall be reduced by the number of Shares in respect of which the Option
or Award is granted or denominated.
                    (ii) In connection with the granting of a Performance Unit,
the number of Shares available under this Section 4 for the granting of further
Options and Awards initially shall be reduced by the Share Equivalent number of
Performance Units granted, with a corresponding adjustment if the Performance
Unit is ultimately settled in whole or in part with a different number of
Shares. For purposes of this Section 4, the “Share Equivalent” number of
Performance Units shall be equal to the quotient of (i) the aggregate dollar
amount in which the Performance Units are denominated, divided by (ii) the Fair
Market Value of a Share on the date of grant.
                    (iii) In connection with the granting of a Dividend
Equivalent Right, the number of Shares available under this Section 4 shall not
be reduced; provided, however, that if Shares are issued in settlement of a
Dividend Equivalent Right, the number of Shares available for the granting of
further Options and Awards under this Section 4 shall be reduced by the number
of Shares so issued.
               (b) Notwithstanding Section 4.3(a), in the event that an Award is
granted that, pursuant to the terms of the Agreement, cannot be settled in
Shares, the aggregate number of Shares that may be made the subject of Awards or
Options granted under the Plan shall not be reduced. Whenever any outstanding
Option or Award or portion thereof expires, is canceled, is settled in cash or
is otherwise terminated for any reason without having been exercised or payment
having been made in respect of the entire Option or Award, the number of Shares
available under this Section 4 shall be increased by the number of Shares
previously allocable under Section 4.3(a) to the expired, canceled, settled or
otherwise terminated portion of the Option or Award.
               (c) Notwithstanding anything in this Section 4.3 to the contrary,
(i) Shares tendered as full or partial payment of the Option Price shall not
increase the number of

-10-



--------------------------------------------------------------------------------



 



Shares available under this Section 4, (ii) Shares tendered as settlement of tax
withholding obligations shall not increase the number of Shares available under
this Section 4, and (iii) Shares repurchased by the Company using proceeds from
the exercise of Options shall not be available for issuance under the Plan.
               (d) Where two or more Awards are granted with respect to the same
Shares, such Shares shall be taken into account only once for purposes of this
Section 4.3.
     5. Stock Options.
          5.1 Authority of Committee. Subject to the provisions of the Plan, the
Committee shall have full and final authority to select those Eligible
Individuals who will receive Options, and the terms and conditions of the grant
to any such Eligible Individual shall be set forth in an Agreement. Incentive
Stock Options may be granted only to Eligible Individuals who are employees of
the Company or any Subsidiary on the date the Incentive Stock Option is granted.
          5.2 Exercise Price. The purchase price or the manner in which the
exercise price is to be determined for Shares under each Option shall be
determined by the Committee and set forth in the Agreement; provided, however,
that the exercise price per Share under each Option shall not be less than the
greater of (i) the par value of a Share and (ii) 100% of the Fair Market Value
of a Share on the date the Option is granted (110% in the case of an Incentive
Stock Option granted to a Ten-Percent Shareholder).
          5.3 Maximum Duration. Options granted hereunder shall be for such term
as the Committee shall determine; provided that an Incentive Stock Option shall
not be exercisable after the expiration of ten (10) years from the date it is
granted (five (5) years in the case of an Incentive Stock Option granted to a
Ten-Percent Shareholder) and a Nonqualified Stock Option shall not be
exercisable after the expiration of ten (10) years from the date it is granted;
provided, further, however, that unless the Committee provides otherwise, an
Option (other than an Incentive Stock Option) may, upon the death of the
Participant prior to the expiration of the Option, be exercised for up to one
(1) year following the date of the Participant’s death, even if such period
extends beyond ten (10) years from the date the Option is granted. The Committee
may, subsequent to the granting of any Option, extend the term thereof, but in
no event shall the term as so extended exceed the maximum term provided for in
the preceding sentence.
          5.4 Vesting. The Committee shall determine the time or times at which
an Option shall become vested and exercisable. To the extent not exercised,
installments shall accumulate and be exercisable, in whole or in part, at any
time after becoming exercisable, but not later than the date the Option expires.
The Committee may accelerate the exercisability of any Option or portion thereof
at any time.

-11-



--------------------------------------------------------------------------------



 



          5.5 Limitations on Incentive Stock Options. To the extent that the
aggregate Fair Market Value (determined as of the date of the grant) of Shares
with respect to which Incentive Stock Options granted under the Plan and
“incentive stock options” (within the meaning of Section 422 of the Code)
granted under all other plans of the Company or its Subsidiaries (in either case
determined without regard to this Section 5.5) are exercisable by a Participant
for the first time during any calendar year exceeds $100,000, such Incentive
Stock Options shall be treated as Nonqualified Stock Options. In applying the
limitation in the preceding sentence in the case of multiple Option grants,
unless otherwise required by applicable law, Options which were intended to be
Incentive Stock Options shall be treated as Nonqualified Stock Options according
to the order in which they were granted such that the most recently granted
Options are first treated as Nonqualified Stock Options.
          5.6 Transferability. Except as otherwise provided in this Section 5.6,
no Option shall be transferable by the Participant otherwise than by will or by
the laws of descent and distribution, and an Option shall be exercisable during
the lifetime of such Participant only by the Participant or his or her guardian
or legal representative. The Committee may set forth in the Agreement evidencing
an Option (other than an Incentive Stock Option) at the time of grant or
thereafter, that the Option, or a portion thereof, may be transferred to any
third party, including but not limited to, members of the Participant’s
immediate family, to trusts solely for the benefit of such immediate family
members and to partnerships in which such family members and/or trusts are the
only partners. In addition, for purposes of the Plan, unless otherwise
determined by the Committee at the time of grant or thereafter, a transferee of
an Option pursuant to this Section 5.6 shall be deemed to be the Participant;
provided that the rights of any such transferee thereafter shall be
nontransferable except that such transferee, where applicable under the terms of
the transfer by the Participant, shall have the right previously held by the
Participant to designate a Beneficiary. For this purpose, immediate family means
the Participant’s spouse, parents, children, stepchildren and grandchildren and
the spouses of such parents, children, stepchildren and grandchildren. The terms
of an Option shall be final, binding and conclusive upon the beneficiaries,
executors, administrators, heirs and successors of the Participant.
Notwithstanding Section 19.2, or the terms of any Agreement, the Company or any
Subsidiary shall not withhold any amount attributable to the Participant’s tax
liability from any payment of cash or Shares to a transferee or transferee’s
Beneficiary under this Section 5.6, but may require the payment of an amount
equal to the Company’s or any Subsidiary’s withholding tax obligation as a
condition to exercise or as a condition to the release of cash or Shares upon
exercise or upon transfer of the option.
          5.7 Method of Exercise. The exercise of an Option shall be made only
by giving written notice delivered in person or by mail to the person designated
by the Company, specifying the number of Shares to be exercised and, to the
extent applicable, accompanied by payment therefor and otherwise in accordance
with the Agreement pursuant to which the Option was granted. The exercise price
for any Shares purchased pursuant to the exercise of an Option shall be paid in
any or any combination of the following forms: (a) cash or its equivalent (e.g.,
a check) or (b) if permitted by the Committee, the transfer, either actually or
by attestation, to the Company of Shares that have been held by the Participant
for at least six (6) months (or such

-12-



--------------------------------------------------------------------------------



 



lesser period as may be permitted by the Committee) prior to the exercise of the
Option, such transfer to be upon such terms and conditions as determined by the
Committee or (c) in the form of other property as determined by the Committee.
In addition, Options may be exercised through a registered broker-dealer
pursuant to such cashless exercise procedures that are, from time to time,
deemed acceptable by the Committee. Any Shares transferred to the Company as
payment of the exercise price under an Option shall be valued at their Fair
Market Value on the last business day preceding the date of exercise of such
Option. If requested by the Committee, the Participant shall deliver the
Agreement evidencing the Option to the Company, which shall endorse thereon a
notation of such exercise and return such Agreement to the Participant. No
fractional Shares (or cash in lieu thereof) shall be issued upon exercise of an
Option and the number of Shares that may be purchased upon exercise shall be
rounded to the nearest number of whole Shares.
          5.8 Rights of Participants. No Participant shall be deemed for any
purpose to be the owner of any Shares subject to any Option unless and until
(a) the Option shall have been exercised pursuant to the terms thereof, (b) the
Company shall have issued and delivered Shares (whether or not certificated) to
the Participant, a securities broker acting on behalf of the Participant or such
other nominee of the Participant, and (c) the Participant’s name, or the name of
his or her broker or other nominee, shall have been entered as a shareholder of
record on the books of the Company. Thereupon, the Participant shall have full
voting, dividend and other ownership rights with respect to such Shares, subject
to such terms and conditions as may be set forth in the applicable Agreement.
          5.9 Effect of Change in Control. The effect of a Change in Control on
an Option may be set forth in the applicable Agreement.
     6. Stock Appreciation Rights.
          6.1 Grant. The Committee may in its discretion, either alone or in
connection with the grant of an Option, grant Stock Appreciation Rights to
Eligible Individuals in accordance with the Plan, the terms and conditions of
which shall be set forth in an Agreement. A Stock Appreciation Right may be
granted (a) at any time if unrelated to an Option or (b) if related to an
Option, either at the time of grant or at any time thereafter during the term of
the Option.
          6.2 Stock Appreciation Right Related to an Option. If granted in
connection with an Option, a Stock Appreciation Right shall cover the same
Shares covered by the Option (or such lesser number of Shares as the Committee
may determine) and shall, except as provided in this Section 6, be subject to
the same terms and conditions as the related Option.
               (a) Exercise; Transferability. A Stock Appreciation Right granted
in connection with an Option (i) shall be exercisable at such time or times and
only to the extent that the related Option is exercisable, (ii) shall be
exercisable only if the Fair Market Value of a

-13-



--------------------------------------------------------------------------------



 



Share on the date of exercise exceeds the exercise price specified in the
Agreement evidencing the related Incentive Stock Option and (iii) shall not be
transferable except to the extent the related Option is transferable.
               (b) Amount Payable. Upon the exercise of a Stock Appreciation
Right related to an Option, the Participant shall be entitled to receive an
amount determined by multiplying (i) the excess of the Fair Market Value of a
Share on the last business day preceding the date of exercise of such Stock
Appreciation Right over the per Share exercise price under the related Option,
by (ii) the number of Shares as to which such Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to any Stock Appreciation Right by including
such a limit in the Agreement evidencing the Stock Appreciation Right at the
time it is granted.
               (c) Treatment of Related Options and Stock Appreciation Rights
Upon Exercise. Upon the exercise of a Stock Appreciation Right granted in
connection with an Option, the Option shall be canceled to the extent of the
number of Shares as to which the Stock Appreciation Right is exercised, and upon
the exercise of an Option granted in connection with a Stock Appreciation Right,
the Stock Appreciation Right shall be canceled to the extent of the number of
Shares as to which the Option is exercised or surrendered.
          6.3 Stock Appreciation Right Unrelated to an Option. A Stock
Appreciation Right unrelated to an Option shall cover such number of Shares as
the Committee shall determine.
               (a) Terms; Duration. Stock Appreciation Rights unrelated to
Options shall contain such terms and conditions as to exercisability, vesting
and duration as the Committee shall determine, but in no event shall they have a
term of greater than ten (10) years; provided that unless the Committee provides
otherwise a Stock Appreciation Right may, upon the death of the Participant
prior to the expiration of the Award, be exercised for up to one (1) year
following the date of the Participant’s death even if such period extends beyond
ten (10) years from the date the Stock Appreciation Right is granted.
               (b) Amount Payable. Upon exercise of a Stock Appreciation Right
unrelated to an Option, the Grantee shall be entitled to receive an amount
determined by multiplying (i) the excess of the Fair Market Value of a Share on
the last business day preceding the date of exercise of such Stock Appreciation
Right over the Fair Market Value of a Share on the date the Stock Appreciation
Right was granted, by (ii) the number of Shares as to which the Stock
Appreciation Right is being exercised. Notwithstanding the foregoing, the
Committee may limit in any manner the amount payable with respect to any Stock
Appreciation Right by including such a limit in the Agreement evidencing the
Stock Appreciation Right at the time it is granted.
               (c) Transferability. (i) Except as otherwise provided in this
Section 6.3(c), no Stock Appreciation Right unrelated to an Option shall be
transferable by the Participant otherwise than by will or the laws of descent
and distribution, and a Stock

-14-



--------------------------------------------------------------------------------



 



Appreciation Right shall be exercisable during the lifetime of such Participant
only by the Participant or his or her guardian or legal representative. The
Committee may set forth in the Agreement evidencing a Stock Appreciation Right
at the time of grant or thereafter, that the Award, or a portion thereof, may be
transferred to any third party, including but not limited to, members of the
Participant’s immediate family, to trusts solely for the benefit of such
immediate family members and to partnerships in which such family members and/or
trusts are the only partners. In addition, for purposes of the Plan, unless
otherwise determined by the Committee at the time of grant or thereafter, a
transferee of a Stock Appreciation Right pursuant to this Section 6.3(c) shall
be deemed to be the Participant; provided that the rights of any such transferee
thereafter shall be nontransferable except that such transferee, where
applicable under the terms of the transfer by the Participant, shall have the
right previously held by the Participant to designate a Beneficiary. For this
purpose, immediate family means the Participant’s spouse, parents, children,
stepchildren and grandchildren and the spouses of such parents, children,
stepchildren and grandchildren. The terms of a Stock Appreciation Right shall be
final, binding and conclusive upon the beneficiaries, executors, administrators,
heirs and successors of the Participant. Notwithstanding Section 19.2, or the
terms of any Agreement, the Company or any Subsidiary shall not withhold any
amount attributable to the Participant’s tax liability from any payment of cash
or Shares to a transferee or transferee’s Beneficiary under this Section 6.3(c),
but may require the payment of an amount equal to the Company’s or any
Subsidiary’s withholding tax obligation as a condition to exercise or as a
condition to the release of cash or Shares upon exercise or upon transfer of the
Stock Appreciation Right.
          6.4 Method of Exercise. Stock Appreciation Rights shall be exercised
by a Participant only by giving written notice delivered in person or by mail to
the person designated by the Company, specifying the number of Shares with
respect to which the Stock Appreciation Right is being exercised. If requested
by the Committee, the Participant shall deliver the Agreement evidencing the
Stock Appreciation Right being exercised and the Agreement evidencing any
related Option to the Company, which shall endorse thereon a notation of such
exercise and return such Agreement to the Participant.
          6.5 Form of Payment. Payment of the amount determined under
Section 6.2(b) or 6.3(b) may be made in the discretion of the Committee solely
in whole Shares in a number determined at their Fair Market Value on the last
business day preceding the date of exercise of the Stock Appreciation Right, or
solely in cash, or in a combination of cash and Shares. If the Committee decides
to make full payment in Shares and the amount payable results in a fractional
Share, payment for the fractional Share will be made in cash.
          6.6 Effect of Change in Control. The effect of a Change in Control on
a Stock Appreciation Right may be set forth in the applicable Agreement.

-15-



--------------------------------------------------------------------------------



 



     7. Dividend Equivalent Rights.
          The Committee may in its discretion, grant Dividend Equivalent Rights
either in tandem with an Option or Award or as a separate Award, to Eligible
Individuals in accordance with the Plan. The terms and conditions applicable to
each Dividend Equivalent Right shall be specified in the Agreement under which
the Dividend Equivalent Right is granted. Amounts payable in respect of Dividend
Equivalent Rights may be payable currently or, if applicable, deferred until the
lapsing of restrictions on such Dividend Equivalent Rights or until the vesting,
exercise, payment, settlement or other lapse of restrictions on the Option or
Award to which the Dividend Equivalent Rights relate. In the event that the
amount payable in respect of Dividend Equivalent Rights are to be deferred, the
Committee shall determine whether such amounts are to be held in cash or
reinvested in Shares or deemed (notionally) to be reinvested in Shares. If
amounts payable in respect of Dividend Equivalent Rights are to be held in cash,
there may be credited at the end of each year (or portion thereof) interest on
the amount of the account at the beginning of the year at a rate per annum as
the Committee, in its discretion, may determine. Dividend Equivalent Rights may
be settled in cash or Shares or a combination thereof, in a single installment
or multiple installments, as determined by the Committee.
     8. Restricted Stock; Restricted Stock Units.
          8.1 Restricted Stock. The Committee may grant to Eligible Individuals
Awards of Restricted Stock, which shall be evidenced by an Agreement. Each
Agreement shall contain such restrictions, terms and conditions as the Committee
may, in its discretion, determine and (without limiting the generality of the
foregoing) such Agreements may require that an appropriate legend be placed on
Share certificates. Awards of Restricted Stock shall be subject to the terms and
provisions set forth below in this Section 8.1 and in Section 8.3.
               (a) Rights of Participant. Shares of Restricted Stock granted
pursuant to an Award hereunder shall be issued in the name of the Participant as
soon as reasonably practicable after the Award is granted provided that the
Participant has executed an Agreement evidencing the Award, the appropriate
blank stock powers and, in the discretion of the Committee, an escrow agreement
and any other documents which the Committee may require as a condition to the
issuance of such Shares. At the discretion of the Committee, Shares issued in
connection with an Award of Restricted Stock shall be deposited together with
the stock powers with an escrow agent (which may be the Company) designated by
the Committee. Unless the Committee determines otherwise and as set forth in the
Agreement, upon delivery of the Shares to the escrow agent, the Participant
shall have all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares.
               (b) Non-transferability. Until all restrictions upon the Shares
of Restricted Stock awarded to a Participant shall have lapsed in the manner set
forth in Section 8.1(c), such Shares shall not be sold, transferred or otherwise
disposed of and shall not be pledged or otherwise hypothecated.

-16-



--------------------------------------------------------------------------------



 



               (c) Lapse of Restrictions.
                    (i) Generally. Subject to the provisions of Section 8.3,
restrictions upon Shares of Restricted Stock awarded hereunder shall lapse at
such time or times and on such terms and conditions as the Committee may
determine. The Agreement evidencing the Award shall set forth any such
restrictions.
                    (ii) Effect of Change in Control. The effect of a Change in
Control on an Awards of Shares of Restricted Stock may be set forth in the
applicable Agreement.
               (d) Treatment of Dividends. At the time an Award of Restricted
Stock is granted, the Committee may, in its discretion, determine that the
payment to the Participant of dividends, or a specified portion thereof,
declared or paid on such Shares by the Company shall be (i) deferred until the
lapsing of the restrictions imposed upon such Shares and (ii) held by the
Company for the account of the Participant until such time. In the event that
dividends are to be deferred, the Committee shall determine whether such
dividends are to be reinvested in Shares (which shall be held as additional
Shares of Restricted Stock) or held in cash. If deferred dividends are to be
held in cash, there may be credited interest on the amount of the account at
such times and at a rate per annum as the Committee, in its discretion, may
determine. Payment of deferred dividends in respect of Shares of Restricted
Stock (whether held in cash or as additional Shares of Restricted Stock),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Shares in respect of which the deferred dividends
were paid, and any dividends deferred (together with any interest accrued
thereon) in respect of any Shares of Restricted Stock shall be forfeited upon
the forfeiture of such Shares.
               (e) Delivery of Shares. Upon the lapse of the restrictions on
Shares of Restricted Stock, the Committee shall cause a stock certificate or
evidence of book entry Shares to be delivered to the Participant with respect to
such Shares of Restricted Stock, free of all restrictions hereunder.
          8.2 Restricted Stock Unit Awards. The Committee may grant to Eligible
Individuals Awards of Restricted Stock Units, which shall be evidenced by an
Agreement. Each such Agreement shall contain such restrictions, terms and
conditions as the Committee may, in its discretion, determine. Awards of
Restricted Stock Units shall be subject to the terms and provisions set forth
below in this Section 8.2 and in Section 8.3.
               (a) Payment of Awards. Each Restricted Stock Unit shall represent
the right of the Participant to receive a payment upon vesting of the Restricted
Stock Unit or on any later date specified by the Committee equal to the Fair
Market Value of a Share as of the date the Restricted Stock Unit was granted,
the vesting date or such other date as determined by the Committee at the time
the Restricted Stock Unit was granted. The Committee may, at the time a
Restricted Stock Unit is granted, provide a limitation on the amount payable in
respect of each Restricted Stock Unit. The Committee may provide for the
settlement of Restricted Stock Units

-17-



--------------------------------------------------------------------------------



 



in cash or with Shares having a Fair Market Value equal to the payment to which
the Participant has become entitled.
               (b) Effect of Change in Control. The effect of a Change in
Control on an Award of Restricted Stock Units shall be set forth in the
applicable Agreement.
     9. Performance Awards.
          9.1 Performance Units and Performance Share Units. The Committee, in
its discretion, may grant Awards of Performance Units and/or Performance Share
Units to Eligible Individuals, the terms and conditions of which shall be set
forth in an Agreement.
               (a) Performance Units. Performance Units shall be denominated in
a specified dollar amount and, contingent upon the attainment of specified
Performance Objectives within the Performance Cycle, represent the right to
receive payment as provided in Sections 9.1(c) and (d) of the specified dollar
amount or a percentage of the specified dollar amount depending on the level of
Performance Objective attained; provided, however, that the Committee may at the
time a Performance Unit is granted specify a maximum amount payable in respect
of a vested Performance Unit. Each Agreement shall specify the number of
Performance Units to which it relates, the Performance Objectives which must be
satisfied in order for the Performance Units to vest and the Performance Cycle
within which such Performance Objectives must be satisfied.
               (b) Performance Share Units. Performance Share Units shall be
denominated in Shares and, contingent upon the attainment of specified
Performance Objectives within the Performance Cycle, each Performance Share Unit
represents the right to receive payment as provided in Sections 9.1(c) and
(d) of the Fair Market Value of a Share on the date the Performance Share Unit
was granted, the date the Performance Share Unit became vested or any other date
specified by the Committee or a percentage of such amount depending on the level
of Performance Objective attained; provided, however, that the Committee may at
the time a Performance Share Unit is granted specify a maximum amount payable in
respect of a vested Performance Share Unit. Each Agreement shall specify the
number of Performance Share Units to which it relates, the Performance
Objectives which must be satisfied in order for the Performance Share Units to
vest and the Performance Cycle within which such Performance Objectives must be
satisfied.
               (c) Vesting and Forfeiture. Subject to Sections 9.3(c) and 9.4, a
Participant shall become vested with respect to the Performance Share Units and
Performance Units to the extent that the Performance Objectives for the
Performance Cycle and other terms and conditions set forth in the Agreement are
satisfied; provided, however, that, except as may be provided pursuant to
Section 9.4, no Performance Cycle for Performance Share Units and Performance
Units shall be less than one (1) year.

-18-



--------------------------------------------------------------------------------



 



               (d) Payment of Awards. Subject to Sections 9.3(c) and 9.4,
payment to Participants in respect of vested Performance Share Units and
Performance Units shall be made as soon as practicable after the last day of the
Performance Cycle to which such Award relates or at such other time or times as
the Committee may determine, but in no event later than 21/2 months after the
end of the calendar year in which the Performance Cycle is completed. Subject to
Section 9.4, such payments may be made entirely in Shares valued at their Fair
Market Value, entirely in cash, or in such combination of Shares and cash as the
Committee in its discretion shall determine at any time prior to such payment;
provided, however, that if the Committee in its discretion determines to make
such payment entirely or partially in Shares of Restricted Stock, the Committee
must determine the extent to which such payment will be in Shares of Restricted
Stock and the terms of such Restricted Stock at the time the Award is granted.
          9.2 Performance-Based Restricted Stock. The Committee, in its
discretion, may grant Awards of Performance-Based Restricted Stock to Eligible
Individuals, the terms and conditions of which shall be set forth in an
Agreement. Each Agreement may require that an appropriate legend be placed on
Share certificates. Awards of Performance-Based Restricted Stock shall be
subject to the following terms and provisions:
               (a) Rights of Participant. Performance-Based Restricted Stock
shall be issued in the name of the Participant as soon as reasonably practicable
after the Award is granted or at such other time or times as the Committee may
determine; provided, however, that no Performance-Based Restricted Stock shall
be issued until the Participant has executed an Agreement evidencing the Award,
the appropriate blank stock powers and, in the discretion of the Committee, an
escrow agreement and any other documents which the Committee may require as a
condition to the issuance of such Performance-Based Restricted Stock. At the
discretion of the Committee, Shares issued in connection with an Award of
Performance-Based Restricted Stock shall be deposited together with the stock
powers with an escrow agent (which may be the Company) designated by the
Committee. Except as restricted by the terms of the Agreement, upon delivery of
the Shares to the escrow agent, the Participant shall have, in the discretion of
the Committee, all of the rights of a shareholder with respect to such Shares,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares. Each Agreement shall
specify the number of Shares of Performance-Based Restricted Stock to which it
relates, the Performance Objectives which must be satisfied in order for the
Performance-Based Restricted Stock to vest and the Performance Cycle within
which such Performance Objectives must be satisfied.
               (b) Lapse of Restrictions. Subject to Sections 9.3(c) and 9.4,
restrictions upon Performance-Based Restricted Stock awarded hereunder shall
lapse and such Performance-Based Restricted Stock shall become vested at such
time or times and on such terms, conditions and satisfaction of Performance
Objectives as the Committee may, in its discretion, determine at the time an
Award is granted; provided, however, that, except as may be provided pursuant to
Section 9.4, no Performance Cycle for Performance-Based Restricted Stock shall
be less than one (1) year.

-19-



--------------------------------------------------------------------------------



 



               (c) Treatment of Dividends. At the time the Award of
Performance-Based Restricted Stock is granted, the Committee may, in its
discretion, determine that the payment to the Participant of dividends, or a
specified portion thereof, declared or paid on Shares represented by such Award
which have been issued by the Company to the Participant shall be (i) deferred
until the lapsing of the restrictions imposed upon such Performance-Based
Restricted Stock and (ii) held by the Company for the account of the Participant
until such time. In the event that dividends are to be deferred, the Committee
shall determine whether such dividends are to be reinvested in Shares (which
shall be held as additional Shares of Performance-Based Restricted Stock) or
held in cash. If deferred dividends are to be held in cash, there may be
credited interest on the amount of the account at such times and at a rate per
annum as the Committee, in its discretion, may determine. Payment of deferred
dividends in respect of Shares of Performance-Based Restricted Stock (whether
held in cash or in additional Shares of Performance-Based Restricted Stock),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Performance-Based Restricted Stock in respect of
which the deferred dividends were paid, and any dividends deferred (together
with any interest accrued thereon) in respect of any Performance-Based
Restricted Stock shall be forfeited upon the forfeiture of such
Performance-Based Restricted Stock.
               (d) Delivery of Shares. Upon the lapse of the restrictions on
Shares of Performance-Based Restricted Stock awarded hereunder, the Committee
shall cause a stock certificate or evidence of book entry Shares to be delivered
to the Participant with respect to such Shares, free of all restrictions
hereunder.
          9.3 Performance Objectives
               (a) Establishment. Performance Objectives for Performance Awards
may be expressed in terms of (i) stock price, (ii) earnings per share,
(iii) operating income, (iv) return on equity or assets, (v) cash flow,
(vi) EBITDA, (vii) revenues, (viii) overall revenue or sales growth, (ix)
expense reduction or management, (x) market position, (xi) total shareholder
return, (xii) return on investment, (xiii) earnings before interest and taxes
(EBIT), (xiv) net income, (xv) return on net assets, (xvi) economic value added,
(xvii) shareholder value added, (xviii) cash flow return on investment,
(xix) net operating profit, (xx) net operating profit after tax, (xxi) return on
capital, (xxii) return on invested capital, or (xxiii) any combination,
including one or more ratios, of the foregoing. Performance Objectives may be in
respect of the performance of the Company, any of its Subsidiaries, any of its
Divisions or any combination thereof. Performance Objectives may be absolute or
relative (to prior performance of the Company or to the performance of one or
more other entities or external indices) and may be expressed in terms of a
progression within a specified range. In the case of a Performance Award which
is intended to constitute Performance-Based Compensation, the Performance
Objectives with respect to a Performance Cycle shall be established in writing
by the Committee by the earlier of (i) the date on which a quarter of the
Performance Cycle has elapsed and (ii) the date which is ninety (90) days after
the commencement of the Performance Cycle, and in any event while the
performance relating to the Performance Objectives remain substantially
uncertain.

-20-



--------------------------------------------------------------------------------



 



               (b) Effect of Certain Events. The Committee may, at the time the
Performance Objectives in respect of a Performance Award are established,
provide for the manner in which performance will be measured against the
Performance Objectives to reflect the effects of extraordinary items, gain or
loss on the disposal of a business segment (other than provisions for operating
losses or income during the phase-out period), unusual or infrequently occurring
events and transactions that have been publicly disclosed, changes in accounting
principles, the impact of specified corporate transactions (such as a stock
split or stock dividend), special charges and tax law changes, all as determined
in accordance with generally accepted accounting principles (to the extent
applicable); provided, that in respect of Performance Awards intended to
constitute Performance-Based Compensation, such provisions shall be permitted
only to the extent permitted under Section 162(m) of the Code and the
regulations promulgated thereunder without adversely affecting the treatment of
any Performance Award as Performance-Based Compensation.
               (c) Determination of Performance. Prior to the vesting, payment,
settlement or lapsing of any restrictions with respect to any Performance Award,
the Committee shall certify in writing that the applicable Performance
Objectives have been satisfied to the extent necessary for such Award to qualify
as Performance-Based Compensation. In respect of a Performance Award, the
Committee may, in its sole discretion, reduce the amount of cash paid or number
of Shares issued that become vested or on which restrictions lapse. The
Committee shall not be entitled to exercise any discretion otherwise authorized
hereunder with respect to any Performance Award intended to constitute
Performance Based Compensation if the ability to exercise such discretion or the
exercise of such discretion itself would cause the compensation attributable to
such Awards to fail to qualify as Performance-Based Compensation.
          9.4 Effect of Change in Control. The effect of a Change in Control on
a Performance Award may be set forth in the applicable Agreement.
          9.5 Non-transferability. Until the vesting of Performance Units and
Performance Share Units or the lapsing of any restrictions on Performance-Based
Restricted Stock, as the case may be, such Performance Units, Performance Share
Units or Performance-Based Restricted Stock shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.
     10. Share Awards.
     The Committee may grant a Share Award to any Eligible Individual on such
terms and conditions as the Committee may determine in its sole discretion.
Share Awards may be made as additional compensation for services rendered by the
Eligible Individual or may be in lieu of cash or other compensation to which the
Eligible Individual is entitled from the Company.
     11. Effect of a Termination of Employment.

-21-



--------------------------------------------------------------------------------



 



          The Agreement evidencing the grant of each Option and each Award shall
set forth the terms and conditions applicable to such Option or Award upon (a) a
termination or change in the status of the employment of the Participant by the
Company, a Subsidiary or a Division (including a termination or change by reason
of the sale of a Subsidiary or a Division), or (b) in the case of a Director,
the cessation of the Director’s service on the Board, which shall be as the
Committee may, in its discretion, determine at the time the Option or Award is
granted or thereafter.
     12. Adjustment Upon Changes in Capitalization.
          12.1 In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to (a) the maximum
number and class of Shares or other stock or securities with respect to which
Options or Awards may be granted under the Plan, (b) the maximum number and
class of Shares or other stock or securities that may be issued upon exercise of
Incentive Stock Options, (c) the maximum number and class of Shares or other
stock or securities with respect to which Options or Awards may be granted to
any Eligible Individual in any calendar year, (d) the number and class of Shares
or other stock or securities, cash or other property which are subject to
outstanding Options or Awards granted under the Plan and the exercise price
therefore, if applicable and (e) the Performance Objectives.
          12.2 Any such adjustment in the Shares or other stock or securities
(a) subject to outstanding Incentive Stock Options (including any adjustments in
the exercise price) shall be made in such manner as not to constitute a
modification as defined by Section 424(h)(3) of the Code and only to the extent
otherwise permitted by Sections 422 and 424 of the Code or (b) subject to
outstanding Options or Awards that are intended to qualify as Performance-Based
Compensation shall be made in such a manner as not to adversely affect the
treatment of the Options or Awards as Performance-Based Compensation.
          12.3 If, by reason of a Change in Capitalization, a Participant shall
be entitled to, or shall be entitled to exercise an Option with respect to, new,
additional or different shares of stock or securities of the Company or any
other corporation, such new, additional or different shares shall thereupon be
subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award or Option, as the case may
be, prior to such Change in Capitalization.
     13. Effect of Certain Transactions.
          Subject to the terms of an Agreement, following (a) the liquidation or
dissolution of the Company or (b) a merger or consolidation of the Company (a
“Transaction”), either (i) each outstanding Option or Award shall be treated as
provided for in the agreement entered into in connection with the Transaction or
(ii) if not so provided in such agreement, each Optionee and Grantee shall be
entitled to receive in respect of each Share subject to any

-22-



--------------------------------------------------------------------------------



 



outstanding Options or Awards, as the case may be, upon exercise of any Option
or payment or transfer in respect of any Award, the same number and kind of
stock, securities, cash, property or other consideration that each holder of a
Share was entitled to receive in the Transaction in respect of a Share;
provided, however, that such stock, securities, cash, property, or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Options and Awards prior to
such Transaction. Without limiting the generality of the foregoing, the
treatment of outstanding Options and Stock Appreciation Rights pursuant to
clause (i) of this Section 13 in connection with a Transaction may include the
cancellation of outstanding Options and Stock Appreciation Rights upon
consummation of the Transaction provided either (x) the holders of affected
Options and Stock Appreciation Rights have been given a period of at least
fifteen (15) days prior to the date of the consummation of the Transaction to
exercise the Options or Stock Appreciation Rights (whether or not they were
otherwise exercisable) or (y) the holders of the affected Options and Stock
Appreciation Rights are paid (in cash or cash equivalents) in respect of each
Share covered by the Option or Stock Appreciation Right being cancelled an
amount equal to the excess, if any, of the per share price paid or distributed
to stockholders in the transaction (the value of any non-cash consideration to
be determined by the Committee in its sole discretion) over the exercise price
of the Option or Stock Appreciation Right. For avoidance of doubt, (1) the
cancellation of Options and Stock Appreciation Rights pursuant to clause (y) of
the preceding sentence may be effected notwithstanding anything to the contrary
contained in this Plan or any Agreement and (2) if the amount determined
pursuant to clause (y) of the preceding sentence is zero or less, the affected
Option or Stock Appreciation Right may be cancelled without any payment
therefor. The treatment of any Option or Award as provided in this Section 13
shall be conclusively presumed to be appropriate for purposes of Section 12.
     14. Interpretation.
          14.1 Section 16 Compliance. The Plan is intended to comply with
Rule 16b-3 promulgated under the Exchange Act and the Committee shall interpret
and administer the provisions of the Plan or any Agreement in a manner
consistent therewith. Any provisions inconsistent with such Rule shall be
inoperative and shall not affect the validity of the Plan.
          14.2 Section 162(m). Unless otherwise determined by the Committee at
the time of grant, each Option, Stock Appreciation Right and Performance Award
is intended to be Performance Based Compensation. Unless otherwise determined by
the Committee, if any provision of the Plan or any Agreement relating to an
Option or Award that is intended to be Performance-Based Compensation does not
comply or is inconsistent with Section 162(m) of the Code or the regulations
promulgated thereunder (including IRS Regulation § 1.162-27), such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee
discretion to increase the amount of compensation otherwise payable in
connection with any such Option or Award upon the attainment of the Performance
Objectives.

-23-



--------------------------------------------------------------------------------



 



          14.3 Compliance With Section 409A. All Options and Awards granted
under the Plan are intended either not to be subject to Section 409A of the Code
or, if subject to Section 409A of the Code, to be administered, operated and
construed in compliance with Section 409A of the Code and any guidance issued
thereunder. Notwithstanding this or any other provision of the Plan to the
contrary, the Committee may amend the Plan or any Option or Award granted
hereunder in any manner, or take any other action that it determines, in its
sole discretion, is necessary, appropriate or advisable (including replacing any
Option or Award) to cause the Plan or any Option or Award granted hereunder to
comply with Section 409A and any guidance issued thereunder or to not be subject
to Section 409A. Any such action, once taken, shall be deemed to be effective
from the earliest date necessary to avoid a violation of Section 409A and shall
be final, binding and conclusive on all Eligible Individuals and other
individuals having or claiming any right or interest under the Plan.
     15. Termination and Amendment of the Plan or Modification of Options and
Awards.
          15.1 Plan Amendment or Termination. The Board may at any time
terminate the Plan and the Board may at any time and from time to time amend,
modify or suspend the Plan; provided, however, that:
               (a) no such amendment, modification, suspension or termination
shall impair or adversely alter any Options or Awards theretofore granted under
the Plan, except with the consent of the Participant, nor shall any amendment,
modification, suspension or termination deprive any Participant of any Shares
which he or she may have acquired through or as a result of the Plan; and
               (b) to the extent necessary under any applicable law, regulation
or exchange requirement, no other amendment shall be effective unless approved
by the shareholders of the Company in accordance with applicable law, regulation
or exchange requirement.
          15.2 Modification of Options and Awards. No modification of an Option
or Award shall adversely alter or impair any rights or obligations under the
Option or Award without the consent of the Participant.
     16. Non-Exclusivity of the Plan.
          The adoption of the Plan by the Board shall not be construed as
amending, modifying or rescinding any previously approved incentive arrangement
or as creating any limitations on the power of the Board to adopt such other
incentive arrangements as it may deem desirable, including, without limitation,
the granting of stock options otherwise than under the Plan, and such
arrangements may be either applicable generally or only in specific cases.

-24-



--------------------------------------------------------------------------------



 



     17. Limitation of Liability.
          As illustrative of the limitations of liability of the Company, but
not intended to be exhaustive thereof, nothing in the Plan shall be construed
to:
               (a) give any person any right to be granted an Option or Award
other than at the sole discretion of the Committee;
               (b) give any person any rights whatsoever with respect to Shares
except as specifically provided in the Plan;
               (c) limit in any way the right of the Company or any Subsidiary
to terminate the employment of any person at any time; or
               (d) be evidence of any agreement or understanding, express or
implied, that the Company will employ any person at any particular rate of
compensation or for any particular period of time.
     18. Regulations and Other Approvals; Governing Law.
          18.1 Except as to matters of federal law, the Plan and the rights of
all persons claiming hereunder shall be construed and determined in accordance
with the laws of the State of Delaware without giving effect to conflicts of
laws principles thereof.
          18.2 The obligation of the Company to sell or deliver Shares with
respect to Options and Awards granted under the Plan shall be subject to all
applicable laws, rules and regulations, including all applicable federal and
state securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.
          18.3 The Board may make such changes as may be necessary or
appropriate to comply with the rules and regulations of any government
authority, or to obtain for Eligible Individuals granted Incentive Stock Options
the tax benefits under the applicable provisions of the Code and regulations
promulgated thereunder.
          18.4 Each grant of an Option and Award and the issuance of Shares or
other settlement of the Option or Award is subject to the compliance with all
applicable federal, state or foreign law. Further, if at any time the Committee
determines, in its discretion, that the listing, registration or qualification
of Shares issuable pursuant to the Plan is required by any securities exchange
or under any federal, state or foreign law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Option or Award or the issuance of Shares, no
Options or Awards shall be or shall be deemed to be granted or payment made or
Shares issued, in whole or in part, unless listing,

-25-



--------------------------------------------------------------------------------



 



registration, qualification, consent or approval has been effected or obtained
free of any conditions that are not acceptable to the Committee. Any person
exercising an Option or receiving Shares in connection with any other Award
shall make such representations and agreements and furnish such information as
the Board or Committee may request to assure compliance with the foregoing or
any other applicable legal requirements.
          18.5 Notwithstanding anything contained in the Plan or any Agreement
to the contrary, in the event that the disposition of Shares acquired pursuant
to the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise
exempt from such registration, such Shares shall be restricted against transfer
to the extent required by the Securities Act and Rule 144 or other regulations
promulgated thereunder. The Committee may require any individual receiving
Shares pursuant to an Option or Award granted under the Plan, as a condition
precedent to receipt of such Shares, to represent and warrant to the Company in
writing that the Shares acquired by such individual are acquired without a view
to any distribution thereof and will not be sold or transferred other than
pursuant to an effective registration thereof under the Securities Act or
pursuant to an exemption applicable under the Securities Act or the rules and
regulations promulgated thereunder. The certificates evidencing any of such
Shares shall be appropriately amended or have an appropriate legend placed
thereon to reflect their status as restricted securities as aforesaid.
     19. Miscellaneous.
          19.1 Multiple Agreements. The terms of each Option or Award may differ
from other Options or Awards granted under the Plan at the same time, or at some
other time. The Committee may also grant more than one Option or Award to a
given Eligible Individual during the term of the Plan, either in addition to, or
subject to Section 3.6, in substitution for, one or more Options or Awards
previously granted to that Eligible Individual.
     19.2 Withholding of Taxes.
               (a) The Company or any Subsidiary may withhold from any payment
of cash or Shares to a Participant or other person under the Plan an amount
sufficient to cover any withholding taxes which may become required with respect
to such payment or shall take any other action as it deems necessary to satisfy
any income or other tax withholding requirements as a result of the grant or
exercise of any Award under the Plan. The Company or any Subsidiary shall have
the right to require the payment of any such taxes and require that any person
furnish information deemed necessary by the Company or any Subsidiary to meet
any tax reporting obligation as a condition to exercise or before making any
payment pursuant to an Award or Option. If specified in an Agreement at the time
of grant or otherwise approved by the Committee, a Participant may, in
satisfaction of his or her obligation to pay withholding taxes in connection
with the exercise, vesting or other settlement of an Option or Award, elect to
(i) make a cash payment to the Company, (ii) have withheld a portion of the
Shares then issuable to him or

-26-



--------------------------------------------------------------------------------



 



her, or (iii) surrender Shares owned by the Participant prior to the exercise,
vesting or other settlement of an Option or Award, in each case having an
aggregate Fair Market Value equal to the withholding taxes.
               (b) If a Participant makes a disposition, within the meaning of
Section 424(c) of the Code and regulations promulgated thereunder, of any Share
or Shares issued to such Participant pursuant to the exercise of an Incentive
Stock Option within the two-year period commencing on the day after the date of
the grant or within the one-year period commencing on the day after the date of
transfer of such Share or Shares to the Participant pursuant to such exercise,
the Participant shall, within ten (10) days of such disposition, notify the
Company thereof, by delivery of written notice to the Company at its principal
executive office.
          19.3 Plan Unfunded. The Plan shall be unfunded. Except for reserving a
sufficient number of authorized Shares to the extent required by law to meet the
requirements of the Plan, the Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
payment of any Award or Option granted under the Plan.
          19.4 Beneficiary Designation. Each Participant may, from time to time,
name one or more individuals (each, a “Beneficiary”) to whom any benefit under
the Plan is to be paid in case of the Participant’s death before he or she
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.
          19.5 Effective Date/Term. The effective date of the Plan shall be as
determined by the Board, subject only to the approval by the affirmative vote of
the holders of a majority of the securities of the Company present, or
represented, and entitled to vote at a meeting of shareholders duly held in
accordance with the applicable laws of the State of Delaware within twelve
(12) months after the adoption of the Plan by the Board (the “Effective Date”).
               The Plan shall terminate on the Termination Date. No Option or
Award shall be granted after the Termination Date. The applicable terms of the
Plan, and any terms and conditions applicable to Options and Awards granted
prior to the Termination Date shall survive the termination of the Plan and
continue to apply to such Options and Awards.
          19.6 Post-Transition Period. Following the end of the Transition
Period, any Option or Award granted under the Plan which is intended to be
Performance-Based Compensation, shall be subject to the approval of the material
terms of the Plan by the stockholders of the Company in accordance with Section
162(m) of the Code and the regulations promulgated thereunder.

-27-